— Interlocutory judgment reversed upon the law, and a new trial granted, with costs to appellant to abide the event, on the ground that it was error to exclude the testimony of the witness Sharfstein as to his conversation with the defendant Harry Kleinman regarding the agreement entered into between the plaintiff and defendants. The mere fact that this was offered in rebuttal after the defendants closed their case was not a good ground for excluding the testimony, no sufficient reason being shown by the defendants why the evidence should not then have been received. Kelly, P. J., Rich, Manning, Young and Kapper, JJ., concur.